 

Exhibit 10.1

 

SECOND AMENDMENT

OF THE

MEDGENICS, INC.

STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE MARCH 5, 2012)

 

Whereas, Medgenics, Inc. (the “Company”) maintains the Medgenics, Inc. Stock
Incentive Plan (As Amended and Restated Effective March 5, 2012) (the “Incentive
Plan”);

 

Whereas, pursuant to and subject to Section 9.14 of the Incentive Plan, the
Board of Directors (the “Board”) of the Company may amend the Incentive Plan at
any time;

 

whereas, pursuant to the First Amendment of the Medgenics, Inc. Stock Incentive
Plan (As Amended and Restated Effective March 5, 2012), effective as of April
30, 2013, following requisite approval of the Company’s stockholders, the
maximum number of shares of the Company’s common stock authorized to be issued
under the Incentive Plan was increased by 1,700,000, from 2,478,571 to
4,178,571;

 

Whereas, the Board has determined that it is in the best interests of the
Company to amend the Incentive Plan to increase the maximum number of shares of
the Company’s common stock authorized to be issued under the Incentive Plan by
2,000,000, from 4,178,571 to 6,178,571; and

 

Whereas, pursuant to Section 9.14 of the Incentive Plan, an amendment that
materially increases the aggregate number of shares that may be issued under the
Incentive Plan generally must be approved by a majority of votes cast by the
stockholders of the Company in accordance with applicable stock exchange rules.

 

Now, therefore, effective as of the date of approval by a majority of votes cast
by the stockholders of the Company in accordance with applicable stock exchange
rules, the Incentive Plan is hereby amended in the following particulars:

 

1.The first sentence of Section 4.01 is deleted in its entirety and replaced
with the following:

 

“            4.01            Number of Shares. The maximum number of shares
authorized to be issued under the Incentive Plan shall be 6,178,571 shares of
the Company’s Common Stock (all of which may be granted as Incentive Stock
Options); provided, however, that for so long as the Company’s Common Stock is
admitted for trading on the Official List of the United Kingdom Listing
Authority or on AIM, the market operated by London Stock Exchange plc, on the
date of grant of any Award hereunder (the ‘Relevant Grant Date’), the aggregate
number of shares in respect of which Awards granted on or after December 4, 2007
and which remain outstanding and unexercised shall not exceed 12% of the number
of shares of the Company’s Common Stock issued and outstanding on the Relevant
Grant Date.”

 

2.In all other respects the Incentive Plan shall remain unchanged and in full
force and effect.

 



 

 

 

